PUBLISH

                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT                  U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                             MAY 5 2000
                                                                         THOMAS K. KAHN
                                         No. 98-2498                          CLERK



             D. C. Docket Nos. 93-1077-CIV-T-23B, 93-1264-CIV-23A,
                       94-1437-CIV-T-23A, 95-35-CIV-23B


MORTON’S MARKET, INC.;
J & J PRODUCE AND DELI, INC.,
                                                                   Plaintiffs-Appellants,
                                            versus
GUSTAFSON’S DAIRY, INC.,
                                                                   Defendant,


BORDEN, INC.; T. G. LEE FOODS, INC., et al.,
                                                                   Defendants-Appellees.



                      Appeal from the United States District Court
                          for the Middle District of Florida


                                       (May 5, 2000)

Before ANDERSON, Chief Judge, and HILL, Senior Circuit Judge, and COOK*,
Senior District Judge.
___________________
       *Honorable Julian Abele Cook, Jr., Senior U. S. District Judge for the Eastern District of
Michigan, sitting by designation.

BY THE COURT:
      This case is before the court upon plaintiff’s Motion for Clarification, filed on

January 10, 2000. Defendant Pet, Inc. filed its response on January 20, 2000. The

motion is GRANTED to the following extent: the Clerk is directed to amend the

opinion entered in this case on December 20, 1999, and published at 198 F.3d 823 by

(1) adding a phrase and a sentence to the end of the second sentence in Part III, which

shall read as follows:

      As to Pet, we hold that it effectively withdrew from the conspiracy in
      1985 and, as to it, these actions are not timely-filed unless the statute
      was equitably tolled by fraudulent concealment. If so, Pet would be
      liable for any price-fixing activity prior to its withdrawal.

and (2) amending the holding, which now reads “AFFIRM IN PART, REVERSE IN

PART and REMAND” to “REVERSE and REMAND,” all as shown on pages 839-40

of the opinion which is attached hereto as Appendix “A.” The motion is DENIED in

all other respects.

      DONE AND ORDERED this 4th day of May, 2000.




                                          2